                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DAMON J. WARE,                                   )    Case No. 5:17cv2070
                                                  )
        Plaintiff,                                )
                                                  )    MAGISTRATE JUDGE
        v.                                        )    THOMAS M. PARKER
                                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )    MEMORANDUM OPINION
                                                  )    AND ORDER
        Defendant.                                )

I.     Introduction

       Plaintiff, Damon Ware, seeks judicial review of the final decision of the Commissioner of

Social Security denying his application for supplemental security income under Title XVI of the

Social Security Act (“Act”). The parties consented to my jurisdiction. ECF Doc. 12. Because

the ALJ supported her decision with substantial evidence and because Ware has not identified

any incorrect application of legal standards, the final decision of the Commissioner must be

AFFIRMED.

II.    Procedural History

       Ware applied for supplemental security income on April 15, 2009. (Tr. 122) He alleged

a disability onset date of September 14, 1998, but later amended the onset date to the date of his

application. (Tr. 122, 221) His application was denied initially on July 29, 2009 (Tr. 79-81) and

after reconsideration on November 10, 2009. (Tr. 86-89) Ware requested an administrative

hearing (Tr. 48), and Administrative Law Judge (“ALJ”) Dwight D. Wilkerson heard the case on
May 3, 2011. (Tr. 50-76) ALJ Wilkerson found Ware not disabled in an October 18, 2011

decision. (Tr. 14-23) Ware requested review of the hearing decision on October 25, 2011. (Tr.

10) On March 22, 2013, the Appeals Council denied review. (Tr. 1-5) Ware then appealed to

federal court. The court found that the ALJ had failed to properly analyze the IQ score evidence.

The court vacated the ALJ’s decision and remanded the claim on February 12, 2014. (Tr. 514-

526)

       On remand, ALJ Paula J. Goodrich held a second hearing on December 5, 2016 (Tr. 613-

659) and denied benefits in a decision dated July 15, 2015. (Tr. 413-461) The Appeals Council

denied Ware’s request for further review on August 8, 2017, rendering the ALJ Goodrich’s

conclusion the final decision of the Commissioner. (Tr. 403-406) Ware filed this administrative

appeal on October 30, 2017. ECF Doc. 1.

III.   Evidence

       A.      Personal, Educational and Vocational Evidence

       Damon Ware applied for social security benefits when he was 19 years old. (Tr. 122) He

completed high school through a Life Skills program or special education classes. (Tr. 55) Ware

worked for short periods at a variety of different jobs, but none of them rose to the level of

substantial gainful activity. (Tr. 420)

       B.      Relevant Medical Evidence

       An evaluation team report (“ETR”) was prepared when Ware was sixteen years old and

in high school. Ware’s high school psychologist, Dr. Richard Van Voorhis, reported that a

WISC-III from February 2001, when Ware was 12 years old, showed a verbal score of 78;

performance: 59; and full scale: 68. Testing completed four years later in 2005 returned similar

scores: verbal: 76; performance: 68; and full scale: 70. The report indicated that Ware’s



                                                 2
intellectual skills fell within the “developmental handicap/cognitive disability range.” (Tr. 181)

The report showed test results from another examination in 2007: word reading at 58 or grade

equivalent of 3-6; numerical operations at 73 or grade equivalent of 5-5. (Tr. 182) Finally, the

ETR showed test results from a WIAT-II test as: reading at 58/.3 percentile; and math level at

73/4th percentile. (Tr. 177) Members of the team agreed that Ware continued to have

“significant weaknesses” in the areas of cognitive ability, academic achievement, and adaptive

behavior. (Tr. 182)

       When Ware was 17 years old, Canton City Schools conducted a multi-factored

evaluation. (Tr. 190) Members of the team agreed that Ware continued to demonstrate

significant weaknesses in the areas of cognitive ability, academic achievement, and adaptive

behavior which adversely impacted his educational performance. Ware continued to meet the

Ohio guidelines for cognitive disability eligibility. (Tr. 190)

       Ware’s individualized educational program was reviewed when he was 19 years old and

in the 11th grade at Life Skills Centers. (Tr. 194) Compared to same-aged peers, his physical

condition, motor skills, speech and language were average, but his intellectual, cognitive

development and adaptive behavior were below average. (Tr. 194) He had failed all portions of

the Ohio Graduation Test but was planning to re-take them until he passed or graduated. (Tr.

195)

       In February 2009, Ware went to the emergency room after having been struck in the knee

and head during an assault. Ware denied any ongoing major medical problems, but he reported

smoking marijuana daily and drinking alcohol weekly. (Tr. 235)

       In July 2009, Ware went to the emergency room with complaints of chest pain after

smoking marijuana. He denied shortness of breath. (Tr. 239) Chest x-rays were unremarkable;



                                                  3
they showed mild hyperinflation and no acute pulmonary pathology. (Tr. 241) After receiving a

breathing treatment, Ware was discharged with pain medication. (Tr. 239)

       On October 13, 2009, Ware overdosed on muscle relaxers. He reported that he had been

“partying” and was not attempting to commit suicide. The ED report stated he was “given some

charcoal” and discharged when he was no longer in distress. (Tr. 242)

       Ware began mental health treatment at Community Services of Stark County in October

2009. He reported problems sleeping, depression, and learning disabilities. (Tr. 323) Ware

denied any prior mental health treatment. (Tr. 325) He said he was fired from his last job after

falling asleep on the first day. (Tr. 324) He reported having some friends and enjoying

basketball and videogames. (Tr. 328) He said he was depressed “sometimes 5 out of 7 days

since childhood” and worried about his condition, working, and going to school. (Tr. 329) He

reported problems breathing while sleeping. (Tr. 329) Ware was diagnosed with a breathing

related sleep disorder and a depression disorder. (Tr. 332)

       Ware returned to Community Services of Stark County on April 8, 2010. He had not

followed up with his medical doctor. He was prescribed medication for relaxation and sleep

issues. (Tr. 316) On May 6, 2010, Ware reported better sleep. He was looking for employment

but having a difficult time. Ware was discharged from treatment at Community Services of

Stark County in December 2010 because he had not shown up for multiple appointments. (Tr.

305)

       In February 2011, Ware went to the emergency room reporting a suicide attempt by

overdosing on drugs and alcohol. A toxicology screen showed marijuana use but no other drugs.

(Tr. 335) He was diagnosed with adjustment disorder with mixed disturbance of emotions and

conduct. The discharge summary also stated: “rule out partial malingering.” (Tr. 359) Notes



                                                4
from this emergency room visit also stated that Ware was low risk for self-harm and appeared to

be alleging a suicide attempt as a means to access mental health treatment and possibly

disability. (Tr. 373)

       On March 4, 2011, Ware visited Trillium Family Services. He reported feeling

emotionally abused by his brother and kids at school. (Tr. 344) He stated that he had depression

for a couple of years, anxiety around people, and sleep apnea. (Tr. 346, 348) He was sleeping

two to three hours per night and had breathing problems while trying to fall asleep. (Tr. 348) He

was not taking any medication at the time. (Tr. 344) He was trying to get social security or a

job. (Tr. 349) He was diagnosed with an adjustment disorder and depressed mood. (Tr. 346)

       Ware went to the emergency room on March 21, 2012, (Tr. 676-680) April 20, 2012, (Tr.

668-675) May 3, 2012, (Tr. 662-667) July 17, 2012, (Tr. 653-661) September 3, 2012, (Tr. 648-

652) April 4, 2013, (Tr. 643-647) February 3, 2014, (Tr. 729-739) May 17, 2014, (Tr. 717-728)

and June 16, 2014. (Tr. 701-716) Many of these visits were related to dehydration and

bronchitis.

       At an initial counseling session on December 1, 2014, Ware reported being depressed

every day and having trouble breathing while sleeping. (Tr. 691) A close friend and two cousins

had recently died. (Tr. 691) On December 8, 2014, Ware reported feeling stressed about

Christmas because he couldn’t buy any gifts for his family. (Tr. 686) he reported having had a

panic attack the day before and getting very angry – screaming and throwing things. (Tr. 687)

       On December 8, 2014, Ware established care with Dianne Kreptowski, D.O. He had an

acute upper respiratory infection. He reported a history of asthma, sleep apnea and depression.

(Tr. 695) Dr. Kreptowski listed Ware’s diagnoses as acute bronchitis, asthma, and sleep apnea.




                                                5
(Tr. 698-699) However, on December 14, 2014, a pulmonary function study showed normal

spirometry, normal lung volumes, and normal diffusion capacity. (Tr. 693-694)

       Ware went to Coleman Behavioral Health for an initial psychological evaluation on

December 12, 2014. (Tr. 681) He reported issues with anger and depression. Dr. Humayun

Chughtai diagnosed intermittent explosive disorder, depressive disorder and an intellectual

disability, and assigned a GAF score of 54. (Tr. 683)

       Ware saw Dr. Kreptowski on February 2, 2015. He had an acute upper respiratory

infection. He reported asthma attacks once every few months. (Tr. 778)

       A sleep study in March 2015 showed severe obstructive sleep apnea. Ware did “very

well” with CPAP. He had 97% sleep efficiency and much less fragmented sleep. (Tr. 777)

       C.      Opinion Evidence

               1.      State Agency Reviewing Physicians

       State agency reviewer, Alice Chambly, Psy.D., reviewed Ware’s records and completed a

Mental Residual Functional Capacity Assessment on July 20, 2009. (Tr. 268-270) Dr. Chambly

determined that Ware had a learning disability that did not satisfy the criteria for an organic

mental disorder under Listing 12.02. (Tr. 273) She also found that he did not meet the criteria

for intellectual disability1 under Listing 12.05, but that he had a borderline IQ. (Tr. 276) Dr.

Chambly opined that Ware was moderately limited in his activities of daily living and in his

ability to maintain concentration, persistence, and pace. (Tr. 282) She opined that he was

moderately limited in his ability to maintain social functioning. (Tr. 282)

       Patricia Semmelman, Ph.D., reviewed Ware’s records on October 23, 2009 and affirmed

Dr. Chambly’s opinions. (Tr. 300)


1
 Dr. Chambly’s report was on a form which used the now-outdated term “mental retardation.” In
keeping with current law, this court utilizes the term intellectual disability.

                                                 6
               2.      Consultative Examination – Sylvester Huston, Ph.D., – June 2011

       Sylvester Huston, Ph.D., examined Ware on June 9, 2011. (Tr. 385-391) Ware reported

that he got “fired a lot” because of his sleep apnea and learning disabilities and that he could not

maintain work. (Tr. 386) Ware reported that he had stopped drinking six months earlier and

stopped smoking marijuana in 2009. (Tr. 387) Ware reported that he slept and watched T.V.

during the day. He did not help with household chores. (Tr. 388) He said he slept well at night

because he took cough medicine. (Tr. 389) Dr. Huston opined that Ware was functioning within

the average range of intelligence, could maintain concentration, persistence and pace to perform

simple tasks and multi-step tasks, but would have limitations in the ability to conform to social

expectations in a work setting. He also opined that Ware would not respond appropriately to

workplace pressure. (Tr. 391) Dr. Huston assigned three different global access functioning

(“GAF”) numbers: Symptom GAF: 51; Functioning GAF: 55; Overall GAF: 51. (Tr. 389)

               3.      Consultative Examination – James Lyall, Ph.D., – September 2011

       James Lyall, Ph.D., performed a psychological examination on September 26, 2011. Dr.

Lyall opined that, due to his intellectual problems and easy anger, Ware would have marked

limitations in the functional areas of understanding and remembering complex work-related

decisions, and responding appropriately to usual work situations. (Tr. 393-394) Dr. Lyall

administered a WAIS-IV IQ test, and Ware’s full scale IQ was 57. (Tr. 401) Dr. Lyall noted

that Ware appeared to lack energy during testing and his overall IQ scores might be slightly

higher, but even with full effort, Ware had difficulty doing many of the items during testing. (Tr.

399) Dr. Lyall diagnosed cognitive disorder and depressive disorder. He assigned a symptom

GAF score of 60, functional GAF of 50, and overall GAF of 50. (Tr. 398-399) He noted that



                                                  7
Ware “may not be able to handle increasing levels of productivity or any more than simple

directions and the directions would need to be repeated a number of times.” (Tr. 400)

               4.     Consultative Examination – Kenneth Gruenfeld, Psy.D.,
                      – January 2015

       Dr. Kenneth Gruenfeld conducted a psychological consultative examination on January 8,

2015. (Tr. 741-745) Ware exhibited depression by recent difficulty with sleeping,

concentration, and motivation. He had difficulty with focus and self-esteem. (Tr. 743) Dr.

Gruenfeld noted that Ware’s grammatical structure and vocabulary suggested intellectual

functioning in the extremely low range. He diagnosed depressive disorder and rule out

borderline intellectual functioning. (Tr. 744) Dr. Gruenfeld opined that Ware could perform

simple routine work without strict production requirements and with extra time to learn new

tasks. He recognized that Ware had difficulty maintaining employment, but opined that Ware

would be able to work in a low stress job. (Tr. 745)

               5.     Consultative Examination – Dr. Arsai Ahmad – January 2015

       Ware underwent a physical consultative examination with Dr. Arsai Ahmad on January

14, 2015. (Tr. 746-751) Dr. Ahmad’s examination returned mostly normal findings. He opined

that Ware had slight impairments in walking and pushing/pulling due to his asthma and sleep

apnea. He opined that Ware did not have any impairments in standing, sitting, bending,

reaching, fine manipulation, repetitive foot movements, seeing, hearing, or speaking. (Tr. 750)

       D.      Testimonial Evidence

               1.     Ware’s Testimony

       Ware lived in a house with his girlfriend. (Tr. 795) Ware graduated from high school

through a Life Skills Program. (Tr. 796) He started a Stark State College program for cooking

but was unable to complete one semester. (Tr. 798-799) In the past, Ware worked at restaurants

                                                8
cooking and doing dishes but he had a hard time keeping up. And, he did not like to work

around many people. (Tr. 843-844)

        Ware had never learned to drive. (Tr. 841) He relied on his mother or girlfriend for

transportation. (Tr. 796) He wouldn’t ride the bus because he didn’t like to be around a lot of

people. (Tr. 841) His girlfriend helped him fill out job applications and go grocery shopping.

She also did the laundry and household chores. (Tr. 803-804, 806) Ware spent his days at home

watching T.V. (Tr. 804) Sometimes, friends came over to play video games with him. (Tr. 805)

        Ware testified that he felt depressed. He felt “down and out” about his IQ and his life in

general. He reported that he barely ate and that he cried when he was by himself. (Tr. 842)

                 2.      Medical Expert Testimony

        Dr. Mary Buban, Psy.D., a clinical psychologist,2 testified at the hearing. (Tr. 815-840)

Based on her review of Ware’s records, Dr. Buban acknowledged that Ware had severe academic

functioning deficits. However, she did not feel that the record showed other adaptive functioning

difficulties. (Tr. 819, 823) She noted that he lived independently. (Tr. 819) He did not have

any social deficits. (Tr. 823)

        Dr. Buban opined that Ware’s depression was not severe. (Tr. 831, 834) She did not

believe that his depression would interfere with his ability to work or cause any limitations. (Tr.

839) She based her opinions regarding Ware’s limitations upon his low IQ or cognitive

functioning and other information she had learned from the record. (Tr. 840)

                 3.      Vocational Expert Testimony

        Vocational Expert Mary Harris (“VE”) also testified at the hearing. (Tr. 815-840) The

ALJ asked the VE to consider an individual with no exertional limitations who was limited to


2
  Ware stipulated (Tr. 816) to the qualifications of the testifying expert, whose credentials are set forth in
the record. (Tr. 584-588)

                                                       9
simple, routine, and repetitive tasks that could be learned in 20 days or less. He could not work

at a fast pace or have any strict time requirements or high production quotas. And he was limited

to occasional interaction or contact with the public and could not perform tasks requiring close

coordinated teamwork. The VE testified that such an individual could perform the jobs of

mixing machine operator, cleaning positions, or laundry work. These jobs existed in significant

numbers locally and nationally. (Tr. 848) The individual could still perform those jobs if his

reading was limited to a third grade level; if he could do no tasks involving arbitration,

negotiation, confrontation, directing the work of others, persuading others, or being responsible

for the safety or welfare of others; and if he could not be exposed to pulmonary irritants. (Tr.

849-852)

        When questioned by Ware’s attorney, the VE testified that there would always be

production requirement in jobs and an individual with no production requirements could not find

employment. (Tr. 852) The VE also testified that a person could still do a cleaning job even if

he needed to work alone and not around others. However, she lowered the number of available

jobs for such an individual. (Tr. 853)

IV.     The ALJ’s July 15, 2015 Decision3

        The relevant portions of the ALJ’s decision (Tr. 416-461) are paraphrased as follows4:

        1. Ware had not engaged in substantial gainful activity since April 15, 2009, the
           application date. (Tr. 420)

        2. Ware had the following severe impairments: borderline intellectual
           functioning (or “BIF”) and a learning disorder, diagnosed as cognitive
           disorder. (Tr. 421)

        3. Ware did not have an impairment or combination of impairments that met or
           medically equaled the severity of one of the listed impairments in 20 CFR Part

3
  For purposes of this appeal, it is unnecessary to summarize the ALJ’s October 2011 decision before
remand.
4
  The court includes only those ALJ findings relevant to the issues Ware raises on appeal.

                                                   10
            404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926). (Tr.
            444)

       9. Considering the claimant’s age, education, work experience, and residual
          functional capacity, there were jobs that existed in significant number in the
          national economy that the claimant could perform. (Tr. 459)

Based on her ten findings, the ALJ determined that Ware had not been under a disability since

April 15, 2009, the date he filed his application. (Tr. 460)

V.     Law & Analysis

       A.      Standard of Review

       This court’s review is limited to determining whether there is substantial evidence in the

record to support the ALJ’s findings of fact and whether the correct legal standards were applied.

See Elam v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Kinsella v. Schweiker, 708

F.2d 1058, 1059 (6th Cir. 1983). Substantial evidence has been defined as “more than a scintilla

of evidence but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d

234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284, 286

(6th Cir. 1994).

       The Act provides that “the findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §§ 405(g) and 1383(c)(3).

The findings of the Commissioner may not be reversed just because the record contains

substantial evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3

(6th Cir. 2001) (citing Mullen v. Bowen, 800 F.2d 535,545 (6th Cir. 1986); see also Her v.

Comm’r of Soc. Sec., 203 F.3d 288, 389-90 (6th Cir. 1999) (“Even if the evidence could also

support another conclusion, the decision of the Administrative Law Judge must stand if the

evidence could reasonably support the conclusion reached.” See Key v. Callahan, 109 F.3d 270,

                                                 11
273 (6th Cir. 1997). This is so because the Commissioner enjoys a “zone of choice” within

which to decide cases without risking being second-guessed by a court. Mullen, 800 F.2d at 545

(citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984).

       The court also must determine whether the ALJ decided the case using the correct legal

standards. If not, reversal is required unless the legal error was harmless. See e.g. White v.

Comm’r of Soc. Sec. 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”)

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [where] the reasons given by the trier of fact do

not build an accurate and logical bridge between the evidence and the result.” Fleischer v.

Astrue, 774 F.Supp.2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996); accord Shrader v. Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D.

Mich. Nov. 1, 2012) (“If relevant evidence is not mentioned, the court cannot determine if it was

discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734, 2011 U.S. Dist. LEXIS

141342 (S.D. Ohio Nov. 15, 2011); Gilliams v. Astrue, No. 2:10-CV-017, 2010 U.S. Dist.

LEXIS 72346 (E.D. Tenn. July 19, 2010); Hook v. Astrue, No. 1:09-cv-19822010, 2010 U.S.

Dist. LEXIS 75321 (N.D. Ohio July 9, 2010). Requiring an accurate and logical bridge ensures

that a claimant will understand the ALJ’s reasoning.

       In considering an application for supplemental security income or for disability benefits,

the Social Security Agency is guided by the following sequential benefits analysis: at Step One,

the Commissioner asks if the claimant is still performing substantial gainful activity; at Step



                                                 12
Two, the Commissioner determines if one or more of the claimant’s impairments are “severe;” at

Step Three, the Commissioner analyzes whether the claimant’s impairments, singly or in

combination, meet or equal a Listing in the Listing of Impairments; at Step Four, the

Commissioner determines whether the claimant can still perform his past relevant work; and

finally, at Step Five, if it is established that claimant can no longer perform his past relevant

work, the burden of proof shifts to the agency to establish whether a significant number of other

jobs which the claimant can perform exist in the national economy. See Combs v. Comm'r of Soc.

Sec., 459 F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920. Plaintiff bears the

ultimate burden to prove by sufficient evidence that he is entitled to disability benefits. 20

C.F.R. §404.1512(a).

       B.      Depression as Non-Severe Impairment

       Ware’s main contention is that the ALJ erred by not finding that he was disabled under

the requirements of Listing 12.05(C). Ware argues that ALJ Goodrich failed to follow this

court’s remand order and erred by failing to recognize his depression as a severe impairment.

ECF Doc. 13 at Page ID# 862-865. This court remanded the October 2011 ALJ decision because

the ALJ inadequately analyzed the various IQ scores in the record. ECF Doc. 19 at Page ID#

513-515. On remand, ALJ Goodrich fully analyzed the IQ scores and, in fact, determined that

the IQ scores met the first criteria for Listing 12.05(C): having a valid performance or full scale

IQ between 60 and 70. (Tr. 449) However, Ware complains that ALJ Goodrich failed to follow

the remand order by failing to recognize his depression as a severe impairment. ALJ

Wilkerson’s 2011 decision included depression as a severe impairment – but this court’s remand

order did not evaluate the severity of Ware’s depression. To the contrary, the court stated that it

declined to consider whether Ware’s depression resulted in an “additional and significant work-



                                                  13
related limitation of function” for purposes of Listing 12.05(C). (Tr. 520-521) ALJ Goodrich

followed the remand order by adequately analyzing the IQ scores in the record. Whether she

erred in finding Ware’s depression to be a non-severe impairment is unrelated to this court’s

remand order.

        Ware argues that the ALJ erred in adopting Dr. Buban’s opinion5 that his depression was

a non-severe impairment. Ware contends that Dr. Buban did not follow correct legal standard

(the Social Security Administration standard at Step Two of the sequential analysis). Ware

asserts that his depression was severe because it was more than a “slight abnormality . . . which

would have no more than a minimal effect” on his ability to work. Social Security Ruling 85-28;

Halcomb v. Brown, 819 F.2d 289, *3 (6th Cir. 1987).

        The regulations provide that findings of no limitations or only mild limitations generally

result in a limitation being found to be non-severe. 20 C.F.R. § 404.1520a(d)(1). (“If we rate the

degrees of your limitation as “none” or “mild,” we will generally conclude that your

impairment(s) is not severe, unless the evidence otherwise indicates that there is more than a

minimal limitation in your ability to do basic work activities.”) Atterberry v. Sec’y of Health &

Human Servs., 871 F.2d 567, 572 (6th Cir. 1989) (Record as a whole and a finding that claimant

was “somewhat or mildly depressed” showed that claimant did not have a severe mental

impairment.); Carrelli v. Comm’r of Soc. Sec., 390 F. App’x 429, 435-436 (6th Cir. 2010) (non-

severe mental impairment despite moderate limitations.) An impairment is not considered severe




5
  In his brief on the merits, Ware complains that the Commissioner did not file a complete transcript and
that some of Dr. Buban’s testimony was missing from the record. ECF Doc. 13. But, on May 21, 2018,
the Commissioner filed a supplemental transcript with Dr. Buban’s full testimony. ECF Doc. 18. And
Ware later filed a reply brief. The supplemental filing renders Ware’s complaint about Dr. Buban’s
testimony moot.

                                                    14
when it “does not significantly limit [one’s] physical or mental ability to do basic work

activities.” § 404.1521(a).

       ALJ Goodrich thoroughly explained why she found that Ware’s depression was not

severe. She acknowledged that medical records indicated that Ware had a depressive disorder

but noted that many of these findings relied on Ware’s self-reports and/or were from “other”

mental health professionals. (Tr. 432-433) The ALJ discussed Dr. Buban’s testimony that the

record lacked evidence establishing a longitudinal severity for depression. Dr. Buban also

opined that Ware’s depressive disorder did not significantly limit his ability to work. Dr. Buban

instead cited Ware’s low IQ as the cause of his work limitations. (Tr. 433-434)

       ALJ Goodrich acknowledged that Dr. Buban seemed to apply a different severity level

than the “de minimis framework” set by the regulations. (Tr. 433) Nonetheless, ALJ Goodrich

explained that she was adopting Dr. Buban’s non-severity opinion for Ware’s depression:

       Based on the following section that discusses in detail the salient points of the
       mental treatment notes and consultative psychological evaluations, including
       assigned Global Assessment of Functioning (“GAF”) scores, the argument is
       technically not incorrect, but Dr. Buban’s definition goes beyond that definition
       properly to account for the additional requirement for establishing severity:
       duration. Her testimony received great weight for the reasons she cited – i.e., her
       being the only acceptable medical source of record who had the full benefit of
       reviewing the entire record in comprehensive, chronological, and cohesive
       fashion and her expertise as a clinical psychologist (Ex. 15B) – but is further
       reliable because it is quite sound with the regulations at Sections 12.00B and
       12.00D of the mental listings, especially regarding potentially considerable
       variances in the symptoms and limiting effects of any mental impairment over
       time, the consequent need for sufficient evidence to account for such variations in
       order to arrive at a determination of “severity over time,” and the vital need for
       evidence over a sufficiently long period to establish impairment severity. As
       applied to this record, Dr. Buban’s testimony is supported in that there is
       insufficient evidence of longitudinally supported symptomatology (because of
       changes in symptom clusters from 2009-2010 to 2011 and from 2011 to
       December 2014) or of any real courses of medications or treatment to gauge
       whether the claimant, as he clearly alleges, has had significant and ongoing
       limitations because of depression or anger not only for more than the minimum
       period of 12 continuous months but since April 2009 when he filed his

                                                15
       application, or whether his symptoms have been less frequent and less persistent
       than alleged.

       Thus, with great weight given to the testified opinion of Dr. Buban, the
       undersigned found in the foregoing review of the documentary medical (and some
       other non-medical) evidence of record that the treatment has been too sporadic
       and limited to sufficiently support a finding that he has had any ongoing and
       “significant” limitations in work-related functional abilities for any continuous
       period up to the six-plus year period dating back to his application date; and that,
       for multiple reasons, his allegations in favor of that continuing level of severe
       depression cannot be found generally credible to overcome the obstacle of the
       limited medical evidence and essentially “bridge” the isolated evaluations in the
       treatment setting and three consultative psychological evaluations to sufficiently
       support durational severity.

(Tr. 433-434)

       ALJ Goodrich then proceeded to analyze Ware’s medical records in detail to determine

whether they demonstrated his depression was a severe impairment. (Tr. 434-440) She noted

numerous records in which Ware made no mention of any depression. (Tr. 434-435) She

analyzed Ware’s alleged overdose in February 2011, noting that the records contained comments

that Ware “feigned” his suicide attempt to obtain SSI benefits. (Tr. 436) ALJ Goodrich also

cited large gaps in Ware’s treatment for depressive symptoms. (Tr. 437-438) She noted that he

often failed to follow-up with treatment. (Tr. 438-439) And many of Ware’s depressive

symptoms were gleaned from Ware’s subjective reporting rather than from clinical indicators.

(Tr. 439-440) The ALJ also cited record evidence suggesting that Ware’s reporting was not fully

credible. (Tr. 440) Substantial evidence supported the ALJ’s finding that Ware’s depressive

symptoms did not significantly limit his physical or mental ability to do basic work activities,

and she built a logical bridge between her decision and the record evidence. ALJ Goodrich’s

Step Two finding that Ware’s depression was not a severe impairment was supported by

substantial evidence and must be affirmed.




                                                16
       C.      Listing 12.05

       Ware also argues that ALJ Goodrich “disregarded” the IQ tests in the record. ECF Doc.

13 at Page ID# 864-865. This is incorrect. The ALJ not only considered the IQ tests in the

record but also concluded – in Ware’s favor – that his low IQ scores satisfied the first prong of

the criteria for Listing 12.05(C). (Tr. 449) However, she determined that he did not meet the

other requirements of Listing 12.05(C).

       A claimant’s impairment must meet every element of a Listing before the Commissioner

may conclude that he is disabled at Step Three. 20 C.F.R. § 404.1520; see also Foster v. Halter,

279 F.3d 348, 354 (6th Cir. 2001) (“A claimant must demonstrate that her impairment satisfies

the diagnostic description for the listed impairment in order to be found disabled thereunder.”);

Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 855 (6th Cir.1986). The claimant has

the burden to prove that all of the elements are satisfied. King v. Sec’y of Health & Human

Servs., 742 F.2d 968, 974 (6th Cir.1984). “The burden of providing a . . . record . . . complete

and detailed enough to enable the Secretary to make a disability determination rests with the

claimant.” Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 214 (6th Cir.1986). The

court may look to the ALJ’s decision in its entirety to justify the ALJ’s Step Three analysis. See

Snoke v. Astrue, 10-cv-1178, 2012 U.S. Dist. LEXIS 21930, 2012 WL 568986, at *6 (citing

Bledsoe v. Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006)). It is not sufficient to come close to

meeting the conditions of a listing. See, e.g., Dorton v. Heckler, 789 F.2d 363, 367 (6th

Cir.1989) (Commissioner’s decision affirmed where medical evidence “almost establishes a

disability” under listing). In order to conduct a meaningful review, the ALJ must make

sufficiently clear the reasons for her decision. See Keyes v. Astrue, 1:11-cv-00312, 2012 WL

832576, at * 5–6 (N.D. Ohio March 12, 2012); Reynolds, 2011 WL 1228165, at * 4–5; Marok v.



                                                17
Astrue, 5:08CV1832, 2010 WL 2294056, at *3 (N.D. Ohio Jun.3, 2010).

        At the time of ALJ Goodrich’s July 2015 decision,6 Listing 12.05 provided, in relevant

part:

        12.05 Intellectual disability: Intellectual disability refers to significantly
        subaverage general intellectual functioning with deficits in adaptive functioning
        initially manifested during the developmental period; i.e., the evidence
        demonstrates or supports onset of the impairment before age 22.

        The required level of severity for this disorder is met when the requirements in A,
        B, C, or D are satisfied.

        A. Mental incapacity evidenced by dependence upon others for personal needs
           (e.g., toileting, eating, dressing, or bathing) and inability to follow directions,
           such that the use of standardized measures of intellectual functioning is
           precluded;

        B. A valid verbal, performance, or full scale IQ of 59 or less;

        C. A valid verbal, performance, or full scale IQ of 60 through 70 and a physical or
           other mental impairment imposing an additional and significant work-related
           limitation of function; or

        D. A valid verbal, performance, or full scale IQ of 60 through 70, resulting in two of the
           following:

                1. Marked restriction of activities of daily living; or

                2. Marked difficulties in maintaining social functioning; or

                3. Marked difficulties in maintaining concentration, persistence, or pace; or

                4. Repeated episodes of decompensation, each of extended duration.

20 C.F.R. Pt. 404, Subpt. P, App. 1. “Under each [intellectual disability] listing, including

Listing 12.05(C), a claimant must establish that [his] impairment: satisfies the ‘diagnostic

description in the introductory paragraph and any one of the four sets of criteria.’” Oddo v.


6
 The Social Security Administration revised the criteria in the Listing of Impairments that are used to
evaluate claims involving mental disorders in adults under titles II and XVI of the Social Security Act,
and the new rules became effective on January 17, 2017. See Revised Medical Criteria for Evaluating
Mental Disorders, 81 Fed. Reg. 66137, 66138 (Sept. 26, 2016) (codified at 20 C.F.R. §§ 404 and 416).

                                                    18
Astrue, No. 5:12-CV-00532, 2012 WL 7017622, *3 (N.D. Ohio Dec. 10, 2012) (quoting 20

C.F.R. pt. 404, Subpt. P, App. 1, § 12.00(A)) (emphasis in original), adopted by sub nom, Oddo

v. Comm’r of Soc. Sec., No. 5:12 CV 532, 2013 WL 486276 (N.D. Ohio Feb. 6, 2013); see also

Foster v. Halter, 279 F.3d at 354.

       ALJ Goodrich considered, in detail, each section of Listing 12.05. (Tr. 445-449) Ware

argues that he met the criteria for subsection C of Listing 12.05. ECF Doc. 13 at Page ID# 865-

866. He asserts that he had several diagnoses that imposed a significant work-related limitation

of function: adjustment disorder, depressive disorder, asthma, and sleep apnea. ECF Doc. 13 at

Page ID# 866. Ware contends that “any of these diagnoses imposes a significant work-related

limitation of function because it limited his concentration, persistence and pace.” Ware then

cites Dr. Lyall’s report to support this contention. ECF Doc. 13 at Page ID# 866.

       Dr. Lyall’s opinion was but one of several medical opinions in the record. The ALJ was

not required to give it controlling weight. In fact, the ALJ noted that the clinical observations of

the medical sources were too conflicting to support a finding that Ware had marked difficulty in

his ability to maintain concentration, persistence and pace. (Tr. 447) And, the ALJ fully

explained her finding that Ware had only moderate limitations (not significant) in this area:

       With regard to concentration, persistence or pace, the claimant has moderate
       difficulties. In May 2009, he reported abilities to arrange transportation for
       himself and to take a local bus, to make correct change for a purchase, and to
       manage his money (Ex. 3E). Although at the remand hearing he flatly testified
       “no” when asked if he could read, the undersigned pointed out how that
       representation is inconsistent with demonstrated reading and writing ability in
       school records (Ex. 14E/8), which produced his amended statement that he can
       engage in only “basic” reading but has not tried to read newspapers or magazines.
       While not inconsistent with his May 2011 testimony that he can read books at
       only a 1st grade level, the testimony conflicts with his actual reading level
       demonstrated on 2007 psychoeducational testing (see Ex. 14E/6) and with his
       statement that he reads the Bible (Ex. 12F/11). He does consistently state that he
       needs assistance filling out job applications, which he appears to have
       continuously done throughout the alleged period of disability.

                                                 19
(Tr. 446-447)

       To show that his impairment met subsection C of Listing 12.05, Ware was required to

show that he had: “(1) a valid verbal, performance, or full scale IQ of 60 to 70; and (2) another

physical or mental impairment imposing an additional and significant work-related limitation of

function.” Peterson v. Comm’r of Soc. Sec., 552 F. App’x 533, 539 (6th Cir. 2014) (citing 20

C.F.R. Pt. 404, Subpt. P, App’x 1, §§ 12.00A, 12.05(C). In her Step Three analysis, ALJ

Goodrich found that Ware met the first prong of this listing, but not the second. Ware argues

that he did meet the second prong, but other than citing Dr. Lyall’s report, he has not cited other

record evidence to support this argument. On the other hand, substantial evidence supported the

ALJ’s determination that he did not meet the second prong of Listing 12.05(C). ALJ Goodrich

provided one of the most comprehensive discussions of a claimant’s various medical conditions

and impairments this court has seen in concluding Ware did not have a physical or other mental

impairment imposing an additional and significant work-related limitation of function. In doing

so, ALJ Goodrich built a logical and accurate bridge between the evidence and her

determination. The ALJ’s Step Three finding must be affirmed.

       D.       Treatment of Medical Source Opinions

       Ware argues that the ALJ failed to assign appropriate weight to the examining

psychologists. ECF Doc. 13 at Page ID# 867-869. Specifically, he contends that she assigned

too little weight to the opinions of Dr. Lyall and Dr. Gruenfeld and too much weight to Dr.

Buban. Id. The administrative regulations implementing the Social Security Act impose

standards on the weighing of medical source evidence. Cole v. Astrue, 661 F.3d 931, 937 (6th

Cir. 2011). In determining disability, an ALJ evaluates the opinions of medical sources in

accordance with the nature of the work performed by the source. Gayheart v. Comm'r of Soc.

                                                20
Sec., 710 F.3d 365, 375 (6th Cir. 2013). The Code of Federal Regulations describes how

medical opinions must be weighed:

       (c) How we weigh medical opinions. Regardless of its source, we will evaluate
           every medical opinion we receive. Unless we give a treating source’s
           opinion controlling weight under paragraph (c)(2) of this section, we
           consider all of the following factors in deciding the weight we give to any
           medical opinion.

             (1) Examining relationship. Generally, we give more weight to the opinion of
                 a source who has examined you than to the opinion of a source who has
                 not examined you.

             (2) Treatment relationship. Generally, we give more weight to opinions from
                 your treating sources, since these sources are likely to be the medical
                 professionals most able to provide a detailed, longitudinal picture of your
                 medical impairment(s) and may bring a unique perspective to the medical
                 evidence that cannot be obtained from the objective medical findings
                 alone or from reports of individual examinations, such as consultative
                 examinations or brief hospitalizations. If we find that a treating source's
                 opinion on the issue(s) of the nature and severity of your impairment(s) is
                 well-supported by medically acceptable clinical and laboratory diagnostic
                 techniques and is not inconsistent with the other substantial evidence in
                 your case record, we will give it controlling weight. When we do not give
                 the treating source’s opinion controlling weight, we apply the factors
                 listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as well as the
                 factors in paragraphs (c)(3) through (c)(6) of this section in determining
                 the weight to give the opinion. ...

             (3) Supportability. The more a medical source presents relevant evidence to
                 support an opinion, particularly medical signs and laboratory findings, the
                 more weight we will give that opinion. The better an explanation a source
                 provides for an opinion, the more weight we will give that opinion . . . .

             (4) Consistency. Generally, the more consistent an opinion is with the record
                 as a whole, the more weight we will give to that opinion.

             (5) Specialization. We generally give more weight to the opinion of a
                 specialist about medical issues related to his or her area of specialty than
                 to the opinion of a source who is not a specialist.
       ...

20 CFR § 416.927(c). See also 20 CFR § 404.1527(c).




                                                  21
          In this case, there were no treating source opinions. Ware underwent consulting

examinations with three different psychologists: Dr. Huston, Dr. Lyall and Dr. Gruenfeld. Ware

does not raise any complaints about the ALJ’s analysis of Dr. Huston’s opinion. Regarding Dr.

Lyall’s opinion, Ware complains that the ALJ assigned weight to Dr. Lyall’s opinions only to the

extent they were consistent with Dr. Buban’s testimony. In considering Dr. Lyall’s opinions, the

ALJ stated:

          The second examining psychologist Dr. James Lyall, offered a similar dual
          opinion wherein he found “marked” limitations on the form in terms of
          understanding and implementing complex word tasks and in responding to
          changes in a routine work setting; moderate difficulties in understanding and
          making simple work-related decisions for simple instructions; and moderate
          difficulties interacting with supervisors, co-workers, and the public (Ex. 16F/1-3).
          However, his accompanying narrative opinion reveals that reliance in such
          significant degree of work-related social and other difficulties was based on the
          claimant’s questionable efforts and performance on cognitive testing and on his
          subjective reports of considerable issues related with others, including frequent
          fighting, which are not generally credible with other reports in the record. (Ex.
          16F/7). Dr. Lyall’s opinion for marked difficulties in some work-related abilities
          and moderate difficulties throughout social functioning received little weight for
          those reasons of it lacking support beyond the subjective statements and the
          claimant’s performance at his evaluation. Some weight, however, was given to
          the narrative opinion that the claimant may not be able to handle “increasing
          levels of productivity,” or any more than simple directions to the extent it is
          consistent with the medical expert’s testimony.

The ALJ did not completely reject Dr. Lyall’s opinion, and she explained why she did not assign

greater weight to his opinion. Dr. Lyall stated that Ware appeared “to lack energy during the

testing situation and his overall IQ scores might be slightly higher, although even with full effort,

a number of times during the testing session, he had difficulty doing many of the items.” (Tr.

399) It also appears that many of Dr. Lyall’s opinions were based on subjective reports from

Ware, which the ALJ determined were not entirely credible based on other evidence in the

record:




                                                  22
       The claimant’s own reports of symptoms just three months [after] Dr. Huston’s
       evaluation otherwise are inconsistent, as was his cognitive testing at this
       evaluation where he could not recall any objects. The report of attending Trillium
       for a couple of months and a prescription for Zoloft is again unsupported by the
       record. The claimant presented with “easy anger” and a bad temper and even
       endorsed ongoing “fist fights” with others, the last of which had occurred a mere
       two weeks earlier; such symptoms were curiously not mentioned in the preceding
       treatment notes or at Dr. Huston’s evaluation. Dr. Lyall commented that the
       claimant lacked energy and effort during the evaluation and intelligence testing.
       He diagnosed depression but stated that symptoms may improve “if his life
       situation improves” or if he enters mental health care. (Ex. 16F/7).

(Tr. 437) The ALJ reasoned that Ware’s conflicting statements at Dr. Huston and Dr. Lyall’s

closely-occurring psychological evaluations were not entirely credible. And, because each of

these psychologists met with Ware only once, neither of them had a longitudinal perspective that

could have revealed the inconsistencies in Ware’s statements. Thus, it was logical for the ALJ to

assign less weight to their opinions. The consulting psychologists relied, in part, on Ware’s

subjective statements and the record demonstrated that his statements were not fully consistent

with the medical record.

       Ware also argues that the ALJ improperly assigned less than controlling weight to Dr.

Gruenfeld and only credited his opinion to the extent that it was consistent with the opinions

expressed by Dr. Buban. Dr. Gruenfeld was the third and final examining psychologist and he

found that Ware was “employable” with moderate difficulties in understanding, remembering

and carrying out detailed instructions, in maintaining regular attendance at a job, in making

simple work-related decisions, in responding appropriately to changes in a work setting, in using

public transportation and traveling independently, and in responding appropriately to criticism.

(Tr. 457-458) The ALJ assigned significant, but less than full, weight to Dr. Gruenfeld’s

opinion. She explained her reasons for doing so. (Tr. 439-440, 457-458) Conversely, Ware

does not explain how the weight assigned to Dr. Gruenfeld’s opinion negatively impacted the



                                                23
ALJ’s decision. He only complains that ALJ Goodrich qualified the weight given to Gruenfeld’s

opinion by crediting it “to the extent it is consistent with the medical expert’s testimony.” ECF

Doc. 13 at Page ID# 867.

       The ALJ explained why she assigned great weight to Dr. Buban’s opinions. (Tr. 433-

434, 456) Unlike the other opinions in the record, including those of the examining

psychologists, Dr. Buban “had the benefit of the entire medical, educational, and other

evidentiary records through the date of the remand hearing and had the benefit of listening to the

claimant’s testimony.” (Tr. 456) Dr. Buban was a clinical psychologist who was familiar with

Social Security’s program regulations. (Tr. 456) The ALJ also explained that Dr. Buban’s

opinions were well-supported by the medical and documentary evidence in the case. (Tr. 433-

434, 456)

       The ALJ did not err weighing the opinions of Ware’s consulting psychologists. Ware

saw three different consulting psychologists. Their opinions were inconsistent with one another

and were based, in part, on Ware’s own conflicting statements. Two of them examined Ware

four years before ALJ Goodrich issued her decision. The most recent consulting psychologist

concluded Ware was employable with certain limitations. The ALJ explained why she assigned

great weight to the testifying medical expert, Dr. Buban. She was a clinical psychologist who

had the benefit of reviewing the entire record and hearing Ware’s testimony. Ware has failed to

show that the ALJ improperly evaluated the medical opinions as required by the agency’s

regulations. The ALJ thoroughly explained the weight she assigned to each medical opinion, and

the weight assigned was supported by substantial evidence in the record. Ware has failed to

identify any incorrect application of legal standards in ALJ Goodrich’s treatment of the medical

opinions.



                                                24
       E.      Credibility

       Finally, Ware contends the ALJ erred in assessing his credibility. He argues that ALJ

Goodrich should not have considered his attempts to work when determining his credibility.

But, even if the ALJ improperly considered Ware’s attempts to work, she provided numerous

other reasons supporting her credibility assessment.

       The ALJ cited several inconsistencies in Ware’s statements. At the first hearing, Ware

testified that his girlfriend did all the shopping, cleaning, and cooking for him but, at the second

hearing, he stated that he helped with some of those tasks. Ware was working as some form of a

cook when he cut his hand and had to go to the emergency room. The ALJ found this evidence

inconsistent with Ware’s testimony that he was unable to cook meals. Ware had a longstanding

relationship with his girlfriend and had regular visits from friends to play X-Box and,

occasionally, basketball. The ALJ found this evidence inconsistent with Ware’s testimony that

he could not take the bus because he didn’t like to be around people. She also found this

information to be inconsistent with statements he made to Dr. Lyall that he had no friends

because of his temper and anger. Ware testified that he had a very low (1st grade) reading

ability, but the ALJ cited school records showing that his reading level was at mid-3rd grade

level and evidence showing that Ware graduated from high school in a Life Skills program. The

record also showed inconsistent statements about Ware’s use of marijuana and alcohol. (Tr. 455)

       It is for the ALJ, and not the reviewing court, to evaluate the credibility of witnesses,

including the claimant. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kirk v. Sec'y of Health & Human Servs.,

667 F.2d 524, 538 (6th Cir. 1981). However, the ALJ is not free to make credibility

determinations based solely upon an “intangible or intuitive notion about an individual’s



                                                 25
credibility.” Soc. Sec. Rul. 96-7p, 1996 WL 374186, at * 4. Rather, such determinations must

find support in the record. Whenever a claimant’s complaints regarding symptoms, or their

intensity and persistence, are not supported by objective medical evidence, the ALJ must

determine the claimant’s credibility concerning his or her complaints “based on a consideration

of the entire case record.” Rogers v. Comm’r of Soc. Sec. 486 F.3d 234, 247 (6th Cir. 2007).

The entire case record includes any medical signs and lab findings, the claimant’s own

complaints of symptoms, any information provided by the treating physicians and others, as well

as any other relevant evidence contained in the record. The ALJ must scrutinize the consistency

of the various items of information contained in the record. Consistency between a claimant’s

symptom complaints and the other evidence in the record tends to support the credibility of the

claimant, while inconsistency, although not necessarily defeating, should have the opposite

effect. Id.

        Social Security Ruling 96-7p also requires the ALJ to explain her credibility

determination. It “must be sufficiently specific to make clear to the individual and to any

subsequent reviewers the weight the adjudicator gave to the individual’s statements and the

reasons for that weight.” Id. In other words, blanket assertions that the claimant is not

believable are inadequate, as are credibility findings that are not consistent with the entire record

and the weight of the relevant evidence. Id.

        At several places in her decision, ALJ Goodrich discussed her credibility assessment.

She cited specific records supporting her findings. (Tr. 426, 437, 440-441, 454-455) In his reply

brief, Ware suggests that his inconsistent statements are a result of his low IQ. ECF Doc. 19 at

Page ID# 990. By making this argument, Ware conceders that the record contains numerous

inconsistent statements. His argument is not well taken. It is for the ALJ, and not the reviewing



                                                 26
